DETAILED ACTION
	This non-final rejection is responsive to communication filed January 26, 2021.  Claims 1-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  There is insufficient antecedent basis for the term “the first data repository.”  Claim 1 only recites a first metadata repository.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-12, 14, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11, and 21 recite receiving/obtaining a query for data sources related to a first app having a logical data model, identifying first mappings to canonical elements of a canonical data model, determining second mappings of second elements of a second logical model to the canonical elements, and providing a set of mappings of the first elements to the determined second elements as data sources related to the first app.  These limitations, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, the steps of “receive/obtain,” “identify,” “determine”, and “provide” in the context of these claims encompasses a user thinking about query and thinking about (or looking at a model written on paper) the mappings between models. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The only additional element is using a processor to perform the receiving/obtaining, identifying, determining, and providing.  The processor is recited at a high-level of generality (i.e., as a generic processor
performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform he recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5 recite additional elements related to storing data models.  Storing data represents insignificant extra-solution activity and does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claims 6-10, 12, and 14 recite additional steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  As explained above, the additional element of using a processor to perform the steps does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Tzur (US 9,626,158 B1).

With respect to claims 1, 11, and 21, Ben-Tzur teaches a  non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause to the processor to: 
receive a query for data sources related to a first application (app), the first app having a first logical data model in a first metadata repository (col. 10 line 65 – col. 11 line 13; col. 21, lines 55-64; col. 38 lines 52-64; col. 41  lines 1-3); 
identify, in the first logical data model, first mappings of first elements of the first app (248-1) to corresponding canonical elements (252) of a canonical data model (CDM) (Fig. 8, col. 15 lines 3-31; col. 20 lines 43-52; col. 26 lines 7-23); 
determine, in a second logical data model, second mappings of second elements (248-2) of the second logical data model to the identified canonical elements (252) (Fig. 8, col. 15 lines 3-31; col. 20 lines 43-52; col. 26 lines 7-23); and 
provide, in response to the query, a set of mappings of the first elements to the determined second elements as the data sources related to the first app (Fig. 2; Fig. 16; col. 12 lines 1-17;  col. 23 line 63 – col. 24 line 12, col. 24 lines 57-60; col. 45 lines 48-52).

With respect to claim 2, Ben-Tzur teaches wherein the first and second apps are communicatively coupled with one or more data sources via respective connectors (Fig. 22; col. 32 line 58 – col. 33 line 3).

With respect to claim 3, Ben-Tzur teaches wherein the first app includes the first data repository configurable to store the first logical data model, and a second app includes a second data repository configurable to store the second logical data model (Fig. 8, col. 15 lines 3-38).

With respect to claim 4, Ben-Tzur teaches wherein the first data repository is further configurable to store a first version of the CDM, and the second data repository is further configurable to store a second version of the CDM (Fig. 8, col. 15 lines 3-38).

With respect to claim 5, Ben-Tzur teaches wherein the first version of the CDM includes the first mappings of the canonical elements to the first elements, and the second version of the CDM includes the second mappings of the canonical elements to the second elements (Fig. 8, col. 15 lines 3-38).

With respect to claim 6, Ben-Tzur teaches wherein the instructions, if executed by the processor, are further configurable to cause to the processor to: generate the set of mappings of the first elements to the determined second elements based on the first mappings and the second mappings (Fig. 2; Fig. 16; col. 12 lines 1-17;  col. 23 line 63 – col. 24 line 12, col. 24 lines 57-60; col. 45 lines 48-52).

With respect to claim 7, Ben-Tzur teaches wherein the first app is associated with an enterprise, and the instructions, if executed by the processor, are further configurable to cause to the processor to: identify a set of apps also associated with the enterprise, the set of apps at least including the second app (Figs. 2 and 16; col. 23 line 63 – col. 24 line 7).

With respect to claim 8, Ben-Tzur teaches wherein the instructions, if executed by the processor, are further configurable to cause to the processor to: identify respective unique identifiers (IDs) for the canonical elements corresponding to the first elements; query metadata repositories of each app of the set of apps based on the respective unique IDs; and obtain a response to the query indicating individual apps of the set of apps having mappings to the canonical elements (Fig. 8, col. 15 lines 3-38; col. 10 lines 38-47; col. 22 lines 33-42).

With respect to claim 12, Ben-Tzur teaches identifying applications and services (apps/services) in a same group as the first app (Fig. 2, col. 12 lines 45-55; col. 12 lines 1-17).

With respect to claim 13, Ben-Tzur teaches wherein identifying the apps/services in the same group as the first app comprises: querying a global directory of enterprises of a cloud computing service or a global directory of tenants in multi-tenant system (col. 18 lines 32-38; col. 21 lines 48-54; col. 49 lines 35-38).

With respect to claim 14, Ben-Tzur teaches further comprising: obtaining a selection of an object defined by the first logical data model; and identifying a canonical entity unique identifier (ID) for the selected object (Fig. 8, col. 10 line 65 – col. 11 line 13; col. 15 lines 3-38).

With respect to claim 15, Ben-Tzur teaches submitting a distributed query against respective metadata repositories of the identified apps/services having one or more data sources mapped to the selected object in the respective metadata repositories; and obtaining individual responses to the distributed query from respective ones of the identified apps/services, the individual responses indicating the one or more data sources mapped to the selected object (Fig. 2; Fig. 16; col. 12 lines 1-17;  col. 23 line 63 – col. 24 line 12, col. 24 lines 57-60; col. 45 lines 48-52)

With respect to claim 16, Ben-Tzur teaches further comprising: obtaining data source information from the one or more data sources indicated by the individual responses; and identifying data sources of the one or more data sources not already mapped to the first elements based on the data source information (Fig. 2; Fig. 16; col. 12 lines 1-17;  col. 23 line 63 – col. 24 line 12, col. 24 lines 57-60; col. 45 lines 48-52).

With respect to claim 22, Ben-Tzur teaches identify applications and services (apps/services) in a same group as the first app (Fig. 2, col. 12 lines 45-55; col. 12 lines 1-17); and 
query a global directory of enterprises of a cloud computing service or a global directory of tenants in multi-tenant system (col. 18 lines 32-38; col. 21 lines 48-54; col. 49 lines 35-38).

With respect to claim 23, Ben-Tzur teaches further comprising: obtain a selection of an object defined by the first logical data model; identifying a canonical entity unique identifier (ID) for the selected object (Fig. 8, col. 10 line 65 – col. 11 line 13; col. 15 lines 3-38); 
submit a distributed query against respective metadata repositories of the identified apps/services having one or more data sources mapped to the selected object in the respective metadata repositories; and obtaining individual responses to the distributed query from respective ones of the identified apps/services, the individual responses indicating the one or more data sources mapped to the selected object (Fig. 2; Fig. 16; col. 12 lines 1-17;  col. 23 line 63 – col. 24 line 12, col. 24 lines 57-60; col. 45 lines 48-52).

Allowable Subject Matter
Claims 17-20 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	December 15, 2022